Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Rejections 

Claims 1, 3-16 and 18-20 are pending. Amendments to claims 1 and 4 filed on 09/13/2022 are acknowledged. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-16, and 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.  

Regarding claim 1, with respect to the limitation “axes of the first nanostructures are substantially parallel to the surface of the porous support," while there is written description support for a nanowire or a nanotube having an axis substantially parallel to the surface of the porous support, there appears to be insufficient written description support for the full scope of the recited limitation that includes other nanostructures that do not have a high aspect ratio and thus do not have an axis.

Claims 3-16 and 18-20 are rejected, because they depend from the rejected claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-16, and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, with respect to the limitation “axes of the first nanostructures are substantially parallel to the surface of the porous support," it is unclear how  nanostructures that do not have a high aspect ratio, like nanospheres for example, can have an axis.

Claims 3-16 and 18-20 are rejected, because they depend from the rejected claim 1. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent application publication no. CN 107720890 (hereinafter called Tsinghua) (all citations are to the CN 10772089 document submitted with the office action dated 10/13/2021), in view of US pre-grant patent publication no. US 2015/0075992 (hereinafter called Cui), and US pre-grant patent publication no.  2015/0075992 (hereinafter called Leland). 

Regarding claims 1, 13, and 14, Tsinghua discloses a micro-flow field-enhanced through type electrochemical water treatment apparatus (Abstract) comprising: a conduit including an inlet 1 to receive a liquid and an outlet 5 to discharge the liquid; a cathode 2, an anode 4, and another electrode disposed in the conduit between the inlet 1 and the outlet 5; an insulating isolation layer 3 interposed between the cathode 2 and the anode 4; another insulating isolation layer interposed between the anode 4 and the another electrode; and a power source 6 configured to provide power to the cathode 2, the anode 4, and the another electrode (see Fig. 2 and the paragraph spanning pages 5 and 6). Tsinghua further discloses that the electrodes 2 and 4 are porous electrodes (see page 6, 6th paragraph), thus teaching that the cathode 2 reads on the first porous cathode, the anode 4 reads on the second porous electrode, and the another electrode reads on the third porous electrode. Similarly, Tsinghua further discloses that the insulating isolation layer 3 is porous (see page 6, 7th paragraph), thus teaching that the insulating isolation layer 3 reads on first porous separator. Tsinghua further discloses that while the liquid is flowing through the conduit, the power source 6 supplies voltage to each of the first porous electrode, the second porous electrode, and the third porous electrode (see the paragraph spanning pages 6 and 7). Since a negative voltage is applied to cathodes and a positive voltage is applied to anodes, it is evident that a negative voltage (a first polarity of voltage) is applied to the first porous electrode and the third porous electrode and a positive voltage (a second polarity of voltage) is applied to the second porous electrode, the second polarity being opposite to the first polarity. Tsinghua further discloses that each of the first porous electrode, the second porous electrode, and the third porous electrode includes a porous support and nanostructures coupled to the porous support (see the paragraph spanning pages 5 and 6).

Tsinghua does not explicitly teach that the power source provides a voltage difference of about 20 Volts to about 40 Volts between the first polarity of voltage and the second polarity, and that the bacterial, virus and protozoa inactivation efficiency of the apparatus is at least about 95% and up to 99.999%.

Cui is directed to an electrolytic water sterilization device having porous electrodes housed in a conduit; the conduit being configured to provide passage of a fluid stream through the porous electrodes (see Abstract). Cui teaches that virus disinfection efficiency was tested at different external voltages from 0-20 V (see paragraph 0080). Cui further teaches that disinfection efficiency increased with an increase in external voltage, for example, with a voltage of about 20V, about 99.4% of influent viruses were inactivated (see Fig. 9E and 10A; and paragraphs 0019, 0020, 0080 and 0106). Cui further teaches that the power source 110 can apply a voltage difference between the porous structure 108 and the counter electrode 112 in the range of about -100 V to about +100 V (see paragraph 0063).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Tsinghua by substituting the power source taught by Tsinghua with the power source providing a voltage difference of 100 V as taught by Cui and applying a voltage of about 20V and above. The person with ordinary skill in the art would have been motivated to make this modification, because Cui teaches that disinfection efficiency increased with an increase in external voltage, for example, with a voltage of about 20V, about 99.4% of influent viruses were inactivated (see Fig. 9E and 10A; and paragraphs 0019, 0020, 0080 and 0106).

Tsinghua fails to explicitly disclose that the nanostructures include a nanowire and a nanotube.
However, Leland is in the field of water sterilization devices (see Abstract), and teaches that the nanostructures include a nanowire and a nanotube (see paragraph 0051, 0065, 0066, 0077, 0110, and 0111). Leland further teaches that high aspect ratio nanostructures like nanowires and nanotubes can have large surface areas for stronger and direct coupling to a framework of a porous support, without requiring chemical strategies to provide such coupling, can also increase the occurrence of junction formation between neighboring nanostructures, and can also form an efficient charge transport network by reducing the number of hopping or tunneling events, relative to the use of nanoparticles (see paragraph 0051).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Tsinghua in view of Cui by having the nanostructure include a nanowire and a nanotube The person with ordinary skill in the art would have been motivated to make this modification, because Leland teaches that high aspect ratio nanostructures like nanowires and nanotubes can have large surface areas for stronger and direct coupling to a framework of a porous support, without requiring chemical strategies to provide such coupling, can also increase the occurrence of junction formation between neighboring nanostructures, and can also form an efficient charge transport network by reducing the number of hopping or tunneling events, relative to the use of nanoparticles (see paragraph 0051).

Regarding claim 3, Tsinghua further discloses that catalyst with nano-micro structure (reads on nanostructures) is loaded on the hole wall of the porous substrate (reads on porous support) (see the paragraph spanning pages 5 and 6), thus teaching that the porous support includes a plurality of pores wherein the nanostructures are disposed to protrude from the porous support toward the pores. 

Regarding claim 4, Leland further teaches that the nanowires can have an average diameter in the range of about 10 nm to about 100 nm (see paragraph 0052), and an average length in the range of about 500 nm to about 100 µm (see paragraph 0052). Leland further teaches that the nanotubes can have an average diameter in the range of about 10 nm to about 100 nm (see paragraph 0053), and an average length in the range of about 500 nm to about 100 µm (see paragraph 0053). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by determining suitable diameter and lengths of the nanowires and nanotubes by routine experimentation around the average diameter range of about 10 nm to about 100 nm and the average length range of about 500 nm to about 100 µm as taught by Leland. It has been held by the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).	

Regarding claims 5 and 7, Tsinghua further discloses that the electrodes may be made of active carbon fiber, graphite fiber felt, foam nickel, foam copper, or foam titanium (see for example, page 6, 6th paragraph). Since the electrodes mostly comprise a porous support, Tsinghua teaches that the porous support includes a foam body.

Regarding claim 6, Tsinghua further discloses that the electrodes 2, 4 comprise a conductive material with ordered porous structure as a substrate (see the paragraph spanning pages 5 and 6), thus teaching that the porous support is conductive.

Regarding claim 8, Leland teaches that the nanostructures include copper nanowires (see paragraph 0051).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by having the nanostructure include a copper nanowire as taught by Leland. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).	

Regarding claim 9, Leland teaches that the nanostructures include carbon nanotubes (see paragraph 0049).

 It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by having the nanostructure include a copper nanowire as taught by Leland. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).	

Regarding claim 10, Tsinghua further discloses that the thickness of the porous separator is in the range of 0.1 mm to 5 mm (see page 6, 6th paragraph). It is noted that the water to be treated would have different composition as it passes through successive separators. Further, since the optimum distance between adjacent electrodes and thus the thickness of the separators depends on the water composition, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by letting the first porous separator have a first thickness and the second porous separator have a second thickness, wherein the first thickness is different from the second thickness.  

Regarding claims 11 and 12, Tsinghua further discloses that the apparatus further comprises a third porous separator disposed on the first porous electrode; and a fourth porous electrode disposed on the third porous separator, wherein while the liquid is flowing through the conduit, the power source supplies the second polarity of voltage to the fourth porous electrode (see Fig. 2).

Regarding claim 12, Tsinghua further discloses that the apparatus further comprises  a fourth porous separator disposed on the third porous electrode; and SMRH:4820-5132-8496.23Application No.: 16/431,047 Attorney Docket No.: 63NL-292233-US a fifth porous electrode disposed on the fourth porous separator, wherein while the liquid is flowing through the conduit, the power source supplies the second polarity of voltage to the fourth porous electrode (see Fig. 2). 

Regarding claim 18, Tsinghua further discloses that the porous separators of the above apparatus include porous polyurethane, nylon, polypropylene, cellulose acetate fiber (all polymers) (see page 6, 7th paragraph).  

Claims 1, 4, 8, 9, 11-14, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US pre-grant patent publication no. 2008/0073288 (hereinafter called Fan), in view of US pre-grant patent publication no. US 2015/0075992 (hereinafter called Cui), and US pre-grant patent publication no.  2015/0075992 (hereinafter called Leland). 
. 

Regarding claim 1, Fan discloses an apparatus comprising: a conduit including an inlet 60 to receive a liquid and an outlet 622 to discharge the liquid; a first porous electrode, a second porous electrode, and a third porous electrode disposed in the conduit between the inlet and the outlet; a first water permeable spacer 618 (reads on porous separator) interposed between the first porous electrode and the second porous electrode; a second water permeable spacer 618 (reads on porous separator) interposed between the second porous electrode and the third porous electrode; and a power source 614/68 configured to provide power to the first porous electrode, the second porous electrode, and the third porous electrode, wherein while the liquid is flowing through the conduit, the power source supplies a first polarity of voltage to the first porous electrode and the third porous electrode, and supplies a second polarity of voltage to the second porous electrode, the second polarity being opposite to the first polarity (see Fig. 6A and paragraph 0042). 

Fan does not explicitly teach that the power source provides a voltage difference of about 20 Volts to about 40 Volts between the first polarity of voltage and the second polarity, and that the bacterial, virus and protozoa inactivation efficiency of the apparatus is at least about 95% and up to 99.999%.

Cui is directed to an electrolytic water sterilization device having porous electrodes housed in a conduit; the conduit being configured to provide passage of a fluid stream through the porous electrodes (see Abstract). Cui teaches that virus disinfection efficiency was tested at different external voltages from 0-20 V (see paragraph 0080). Cui further teaches that disinfection efficiency increased with an increase in external voltage, for example, with a voltage of about 20V, about 99.4% of influent viruses were inactivated (see Fig. 9E and 10A; and paragraphs 0019, 0020, 0080 and 0106). Cui further teaches that the power source 110 can apply a voltage difference between the porous structure 108 and the counter electrode 112 in the range of about -100 V to about +100 V (see paragraph 0063).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Fan by substituting the power source taught by Fan with the power source providing a voltage difference of 100 V as taught by Cui and applying a voltage of about 20V and above. The person with ordinary skill in the art would have been motivated to make this modification, because Cui teaches that disinfection efficiency increased with an increase in external voltage, for example, with a voltage of about 20V, about 99.4% of influent viruses were inactivated (see Fig. 9E and 10A; and paragraphs 0019, 0020, 0080 and 0106).

Fan in view of Cui fails to explicitly disclose that the nanostructures include a nanowire and a nanotube.
However, Leland is in the field of water sterilization devices (see Abstract), and teaches that the nanostructures include a nanowire and a nanotube (see paragraph 0051, 0065, 0066, 0077, 0110, and 0111). Leland further teaches that high aspect ratio nanostructures like nanowires and nanotubes can have large surface areas for stronger and direct coupling to a framework of a porous support, without requiring chemical strategies to provide such coupling, can also increase the occurrence of junction formation between neighboring nanostructures, and can also form an efficient charge transport network by reducing the number of hopping or tunneling events, relative to the use of nanoparticles (see paragraph 0051).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Fan in view of Cui by having the nanostructure include a nanowire and a nanotube The person with ordinary skill in the art would have been motivated to make this modification, because Leland teaches that high aspect ratio nanostructures like nanowires and nanotubes can have large surface areas for stronger and direct coupling to a framework of a porous support, without requiring chemical strategies to provide such coupling, can also increase the occurrence of junction formation between neighboring nanostructures, and can also form an efficient charge transport network by reducing the number of hopping or tunneling events, relative to the use of nanoparticles (see paragraph 0051).

Regarding claim 4, Leland further teaches that the nanowires can have an average diameter in the range of about 10 nm to about 100 nm (see paragraph 0052), and an average length in the range of about 500 nm to about 100 µm (see paragraph 0052). Leland further teaches that the nanotubes can have an average diameter in the range of about 10 nm to about 100 nm (see paragraph 0053), and an average length in the range of about 500 nm to about 100 µm (see paragraph 0053). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by determining suitable diameter and lengths of the nanowires and nanotubes by routine experimentation around the average diameter range of about 10 nm to about 100 nm and the average length range of about 500 nm to about 100 µm as taught by Leland. It has been held by the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).	

Regarding claim 8, Leland teaches that the nanostructures include copper nanowires (see paragraph 0051).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by having the nanostructure include a copper nanowire as taught by Leland. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).	

Regarding claim 9, Leland teaches that the nanostructures include carbon nanotubes (see paragraph 0049).

 It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by having the nanostructure include a copper nanowire as taught by Leland. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).	

Regarding claim 11, Fan further discloses that the apparatus further comprises: a third porous separator disposed on the first porous electrode; and a fourth porous electrode disposed on the third porous separator, wherein while the liquid is flowing through the conduit, the power source supplies the second polarity of voltage to the fourth porous electrode (see Fig. 6A and paragraph 0042).

Regarding claim 12, Fan further discloses that the apparatus further comprises: a fourth porous separator disposed on the third porous electrode; and SMRH:4820-5132-8496.23Application No.: 16/431,047Attorney Docket No.: 63NL-292233-US a fifth porous electrode disposed on the fourth porous separator, wherein while the liquid is flowing through the conduit, the power source supplies the second polarity of voltage to the fourth porous electrode (see Fig. 6A and paragraph 0042).

Regarding claim 13, Fan further discloses that the first polarity of voltage is a positive voltage and the second polarity of voltage is a negative voltage, or the first polarity of voltage is the negative voltage and the second polarity of voltage is the positive voltage (see Fig. 6A and paragraph 0042).

Regarding claim 14, Fan further discloses that the power source provides a direct current to the porous electrodes (see Fig. 6A and paragraph 0063).

Regarding claim 18, Fan further discloses that the porous separators include a porous polymer or polymer mesh (see paragraph 0084).

Regarding claim 20, Fan further discloses that the porous electrodes are hydrophilic (see paragraph 0074).

Claims 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2008/0073288 (hereinafter called Fan), in view of US pre-grant patent publication no. US 2015/0075992 (hereinafter called Cui), and US pre-grant patent publication no.  2015/0075992 (hereinafter called Leland), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2011/0017610 (hereinafter called Hahn). 

Regarding claims 15 and 16, Fan discloses the apparatus of claim 1, wherein the power source provides direct current to the porous electrodes (see paragraph 0063). However, Fan in view of Cui and Leland fails to explicitly disclose that the power source provides an alternating current to the electrodes in sine waves or square waves, wherein the power source provides the alternating current to the porous electrodes at 0.5 to 10 Hz.

Hahn is in the field of electrical devices for breaking down pollutants in a liquid (see Abstract), and teaches that the power source provides an alternating current to the electrodes in sinusoidal (same as sine) waves, wherein the frequency of the alternating current lying between 10-3 Hz and 1 Hz (see paragraphs 0020 and 0045). Hahn further teaches that such alternating current lying between 10-3 Hz and 1 Hz is suitable for electrochemical production of the OH radicals whose oxidizing action can break down pollutants substantially (see paragraphs 0003, 0020 and 0045).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Fan in view of Cui and Leland by having the power source provide an alternating current to the electrodes in sine waves and by determining suitable frequency by performing routine experimentation around the range of 10-3 Hz to 1 Hz, as taught by Hahn. The person with ordinary skill in the art would have been motivated to make this modification, because Hahn teaches that such alternating current lying between 10-3 Hz and 1 Hz is suitable for electrochemical production of the OH radicals whose oxidizing action can break down pollutants substantially (see paragraphs 0003, 0020 and 0045). Further, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).
	
Regarding Claim 19, Fan discloses the apparatus of claim 1, but fails to explicitly disclose that the porous separators are hydrophilic. 

Hahn teaches that a porous separator may be made of a hydrophilic polymer (see paragraph 0030). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fan in view of Cui and Leland to include by having hydrophilic porous separators as taught by Hahn. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795